Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on April 27, 2022.
Claims 1, 2, 4-8 have been amended.
Claims 11-14 have been added.
Claims 3 and 10 have been canceled.
Claims 1, 2, 4-9 and 11-14 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4-9 and 11-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 8 are amended to recite the following: change accessibility pattern for accessing one or more authorized pages associated with the plurality of users for a pre-determined point of time.
Applicant points to [0061] of the specification: The present disclosure provides a secured platform, where the accessibility pattern to the platform changes once in 15 minutes.
The Examiner asserts that the specification does not have adequate support for “change accessibility pattern for accessing one or more authorized pages associated with the plurality of users” as the accessibility pattern referenced in the specification to for the platform and not “one or more authorized pages”.  Further, the specification does not adequately disclose how the invention changes the accessibility pattern, nor does the specification define what is meant by “accessibility pattern”.
Claims 1 and 8 further recite users accessing pages from a registered device.
The specification at [0061] mentions “registered devices” however, no where in the specification does the system detail how a device is registered.  The specification only discloses registering entities.
The Examiner asserts that Applicant has not provided an adequate description for how a user registers a device unless it is to be understood that a registered device is understood as the device through which the user registered as alluded to at [0061]: “Moreover, the user can access from only one device at a time and if the user will try to register from non-registered devices, then the user needs to face one or more problems.”
For the purposes of examination, it will be understood that the device a user has successfully logged into a social network as a registered device.
Claims 12 and 14 recite “wherein the network creation subsystem is configured to prevent fake user to propagate malicious content on the platform.”
Applicant references [0062] however, the cited portion does not adequately disclose how the invention prevent fake users from propagating malicious content.  The citation merely states: “Moreover, the present platform does not allow a fake user or a fake family to propagate the malicious content on the platform.”
The Examiner asserts that the specification fails in providing support sufficient to convey that at the time the application was filed, the inventor had possession of the claimed invention.
Claims 2, 4-7, 9 and 11-14 are rejected based on their dependence from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-9 and 11-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 have been amended to include the following new limitations that present clarity issues:
wherein each of the one or more entities comprises at least one of a plurality of users and one or more service providers: It is unclear whether each of the entities comprises at least one user and one or more providers OR at least one user or one provider.
create a virtual joint family between plurality of users: This is understood as creating a virtual joint family between potentially ALL of the users of the platform, as opposed to some subset of users based on a criteria.
provide access for specified pages of virtual joint family to the plurality of users based on type of plurality of users: It is unclear what virtual joint family refers to that it would also include specified pages (of what?  A web site?).  This limitation also is understood as providing access to the entire social network as “plurality of users” is not limited to the ones included in the virtual joint family.  The limitation type of plurality of users is understood as ONE type for ALL the users.
one or more authorized pages associated with the plurality of users: It is unclear whether “authorized pages” are also the “specified pages of virtual joint family”.  Also, it is understood that all users are associated with the authorized pages (see analysis above).
one among the plurality of users: This is understood as one user among all the users of the social network.
an encrypted random identification number for the plurality of users and a password: This is understood as one number and one password for ALL of the users (i.e., not one number/password for each user).
access the one or more authorized pages: It is unclear whether “authorized pages” are also the “specified pages of virtual joint family”.  
Claims 2, 4-7, 9 and 11-14 are rejected based on their dependence from a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system and a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) registering,  one or more entities, wherein the one or more entities comprise a plurality of users and one or more service providers; and providing, a single point interface for interaction between the plurality of users and the one or more service providers in order to manage one or more services.  This is a judicial exception directed to certain methods of organizing human activity as it relates to the management of interactions between people.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of managing interactions between users. The recitations of “by a registration subsystem” and “by a single point interface subsystem” do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0041].  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
The new limitations of create a virtual joint family between plurality of users, wherein the network creation subsystem is further configured to: provide access for specified pages of virtual joint family to the plurality of users based on type of plurality of users; change accessibility pattern for accessing one or more authorized pages associated with the plurality of users for a pre-determined point of time, wherein one among the plurality of users access the authorized pages from a registered device;  generate an encrypted random identification number for the plurality of users and a password to access the one or more authorized pages; are examined with respect to eligibility under 101 as best understood.  In this case, these limitations appear to group users, provide and change access to specified pages based on a type of user/time period and require a randomly generated key and password for access.  These are further limitations drawn to the judicial exception of organizing human activity as it relates to the management of interactions between people. Although they require the use of a computer processor, the system itself is a general computer system that performs the claimed, conventional computer functions.  Therefore, these new limitations do not render the claims eligible.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Dependent claims 2, 4-7, 9 and 11-14 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further limitation drawn to management elements of the platform, specifically data transfer limitations (i.e., assigning a task, creating a relationship, communicating by posting).  Claims 11 and 13 recite generating an alert is a time limit is exceeded and claims 12 and 14 recite preventing fake users.  Again, these limitations merely further limit the independent claims’ judicial exception of organizing human activity. These are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  Similar to the independent claims, the dependent claims generally “apply” the concept of managing interactions between people. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 8.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant asserts that the claims are an improved social media platform system and because it involves “various steps of machine-level analysis and processing of information” the invention is not a mental process  and is therefore, eligible.
Applicant has not argued that the invention is not directed to “certain methods of organizing human activity as it relates to the management of interactions between people” as cited by the Examiner, thus the Examiner is not persuaded but Applicant’s argument as the argument does not apply to the rejection presented.
Applicant further argues that “selectively providing access, changing accessibility pattern, and generating encryption code” integrates the invention into a practical application.
The Examiner is not persuaded.  The limitations have been examined with respect to eligibility under 101 as best understood.  In this case, these limitations appear to group users, provide and change access to specified pages based on a type of user/time period and require a randomly generated key and password for access.  These are further limitations drawn to the judicial exception of organizing human activity as it relates to the management of interactions between people. Although they require the use of a computer processor, the system itself is a general computer system that performs the claimed, conventional computer functions.  Therefore, these new limitations do not render the claims eligible.
Lastly, the Examiner is not persuaded by Applicant’s argument that the claims result in improving the functions of the computer itself.  Applicant has not stated which computer functions have been improved (i.e., memory/storage efficiency; processor capability, etc.).  The solution of “connecting family members and accessing all the services altogether are one place” is the heart of the abstract idea (i.e., organizing human activity as it relates to the management of interactions between people).  Therefore, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bedikian (US Pub. No. 2013/0151637) in view of Shahbazi et al. (US Pub. No. 2013/0166918).
NOTE: The claims are examined as best understood in light of the 112 rejections, above.
Claims 1 and 8:  Bedikian discloses
one or more processors; (Fig. 1);
a registration subsystem operable by the one or more processors, wherein the registration subsystem is configured to register one or more entities, wherein the one or more entities comprises a plurality of users and one or more service providers; ([0029]: registration page for families (i.e., users) , schools and churches (i.e., service providers));
a network creation subsystem (110) configured to create a virtual joint family between plurality of users, wherein the network creation subsystem is further configured to: provide access for specified pages of virtual joint family to the plurality of users based on type of plurality of users;   ([0020] The functions 102 can include Group Links that enable a user to create private groups. Each Group Link can have its own private Home Page. Great for fundraiser groups to discuss events, for classrooms to post homework or discuss specific class topics, activity group discussions, carpool or play date planning, etc. Provides an organized way to group conversations and events for quick and easy finding, viewing and communicating. [0033] Any many implementations, users are not publicly searchable on the site by name. Users can only search for others within their own private clouds (including clouds they've been invited to). The only exception is that users can search for each other within their own, e.g., church and school clouds, but only if the user joined their school and church cloud during the registration process. In certain implementations, if a user doesn't join their church or school cloud during registration or first login, they will then need to "request membership" from another member of that cloud.)
change accessibility pattern for accessing one or more authorized pages associated with the plurality of users for a pre-determined point of time, wherein one among the plurality of users access the authorized pages from a registered device; ([0048] If no group is created, then the invitees are treated like a temporary group just for that event (invitees are tied together only by this event) which basically goes away after the event transpires. Fig. 1 discloses devices connected to the system.)
and a single point interface subsystem operable by the one or more processors, wherein the single point interface subsystem is configured to provide a single point interface for interaction between the plurality of users and the one or more service providers on the registration subsystem in order to manage one or more services. (Fig. 2-6; [0024]: message center).
Bedikian discloses passwords for users (0030] Parents can also create accounts for their dependents--List of family members at top of dash. Can click on for each user to switch to their view by entering their own username and password. In certain embodiments, only parents can do this to check on their kids' content. Kids can have their own login.) but does not disclose generate an encrypted random identification number for the plurality of users.
Shahbazi, however, discloses [0007] Disclosed are various methods for decentralized password and credential management. In general, a user creates an account and enters a username/password onto a central login website. The password is immediately hashed and further used to encrypt a one-time random number generated for the user by the central login server. The encrypted random number is then used by the browser to encrypt the user's personal data and/or credentials. Credential management is thus decentralized in that encryption and decryption of the user's personal information happens on the user's system. The central login server is used for storage of credentials. The storage can be in a public cloud, private cloud, user local or remote storage, and mobile storage devices (e.g., USB or mobile device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an encrypted random identification number for the plurality of users, as disclosed by Shahbazi in the system disclosed by Bedikian, for the motivation of providing a method of decentralizing credential management of a user’s personal information. (Shahbazi; [0007]).
Claims 2 and 9:  Bedikian discloses social and local services ([0023]: carpool).
Claim 4:  Bedikian discloses assigning tasks to be done in a predetermined time period. ([0026]: tasks are added to the calendar.)
Claim 5:  Bedikian discloses posting queries. ([0024]; [0028]; [0029]).
Claim 6:  Bedikian discloses creating events in a calendar. (Abstract; [0023]).
Claim 7:  Bedikian discloses adding images to create memories. ([0027]).
Claims 12 and 14:  Bedikian discloses registration ([0029]) and accounts with logins set-up by parents ([0030]) thus discloses a configuration to prevent fake users.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bedikian (US Pub. No. 2013/0151637) in view of Shahbazi et al. (US Pub. No. 2013/0166918) in view of Santana (US Pub. No. 2008/0155409).
Claims 11 and 13:  Bedikian does not disclose an alert based on time spent exceeding a limit.
Santana, however, discloses [0009] Generally, the search engine program will display information on the computer monitory display next to the navigation buddy and will display the navigation buddy in a manner, which will make it, appear that the navigation buddy is asking the user questions. Generally, the user will be able to click on a variety of responses. The search engine computer program will choose a web site page or web site pages to display on the user's personalized web page based on the user's choices. The search engine computer program will make it appear as if the navigation buddy decided what web site to display. The search engine computer program will allow a main or parent user to lock all internet access from a user computer and to unlock internet access by using a password. The search engine computer program will allow a main user to monitor a child or dependent user. The search engine computer program may provide or store a logbook or log data base of web sites that a child or dependent user have entered. If the child user or dependent user is viewing web site pages not for their age, the search engine computer program will display a warning on the user computer monitor display to the child or dependent user. The warning may specify that the user has a certain time limit, such as one minute, to close the web page. If the child or dependent user does not close the objectionable web site page within the time limit, the search engine computer program will boot the child or dependent user off of the web site and the user computer will lock internet access form the user computer until the main user views what the child or dependent user was viewing and the main user permits access by a password. [0010] The present invention, in one or more embodiments provides a spy viewing feature. This feature allows the main user, such as a parent user to control the time a child or dependent user spends online or on the internet. The spy viewing feature also allows the main or parent user to, view the dependent or child user's web browsing history, log off the child or dependent user from any home computer or network if the child is using the child's account or the main user's computer. [0107] The image 1000 includes an image 1018 which displays the time that the child has left to close the web page or get out of the web site. If the child does not close the web page, then the image 1200 in FIG. 13 appears and the search engine service will log off the user from the web site and the internet. However, if the user closes the web page before the time runs out then the user can still surf the web, i.e. search the internet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included time based alerts, as disclosed by Santana in the system disclosed by Bedikian, for the motivation of providing a method of allowing a parent to designate the amount of time a child spends online. (Santana; [0010]).

Response to Arguments
Applicant’s remarks have been considered.  A new grounds of rejection is presented above to address the new limitations (as best understood).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629